DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been fully considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 4-7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Publication 2016/0078814) in view of Kim (US Publication 2005/0200618).
Regarding independent claim 1, Ryu teaches a display device, comprising: 
a display panel including pixels; (110, Fig. 1, and Abstract);
a panel driver to supply a scan signal and a data signal to the pixels; (Panel driver including a data driving unit, 150 and scan driving unit, 140 as illustrated in Fig. 1);
and a power supply to generate and supply a first supply voltage and a second supply voltage to the pixels, (Power Supply Unit, 130 which provides ELVDD and ELVSS voltages.  Fig. 1);
wherein the pixels emit light in response to the scan signal based on the data signal during an emission period (In [0086], Ryu teaches of having an emission period, PE (Fig. 7) where pixels emit light based on data received by the pixels as determined by data and scan signals ([0049]));
a first voltage difference between the first supply voltage and the second supply voltage at a start of the emission period is larger than an average voltage difference between the first supply voltage and the second supply voltage throughout the emission period (Fig. 7 illustrates an example where a difference between the first (ELVDD_R) and second (ELVSS) supply voltages at the start of the emission period, PE is larger than the an average voltage difference between the supply voltages throughout the emission period);
Although Ryu illustrates a voltage difference between the first and second supply voltages, Ryu does not explicitly teach: 
…where a voltage difference between the first supply voltage and the second supply voltage is larger than a first reference voltage, the first reference voltage being different from a transistor threshold voltage
However, in the same field of endeavor, Kim discloses in [0012], of having a reference voltage as s ground voltage, which is well-known to be zero volts.  Therefore, any difference between the first supply voltage, Vdd and the second voltage, Vss is larger than a first reference voltage.  In [0055], Kim indicates the threshold voltage of a transistor corresponds to Vth and is equal to VCvth which is the voltage charged in the capacitor Cvth and is therefore not equal to zero volts.
Ryu teaches a base process/product of a display device having a first and second supply voltages which the claimed invention can be seen as an improvement in that the display device improves image defects.  Kim teaches a known technique of a display device having a first and second supply voltage in which the difference between the two voltages is greater than a reference voltage and not a transistor threshold voltage that is comparable to the base process/product.
Kim’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Ryu and the results would have been predictable and resulted in a voltage difference between the first supply voltage and the second supply voltage is larger than a first reference voltage, the first reference voltage being different from a transistor threshold voltage which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 2, Ryu, as modified by Kim discloses the display device as claimed in claim 1, wherein: 
the first supply voltage transitions from a first low voltage level to a first overvoltage level at the start of the emission period, and transitions to a first high voltage level after a first holding time has elapsed from the start of the emission period, and the first high voltage level is higher than the first low voltage level and lower than the first overvoltage level.  (Figs. 4/7 illustrates the first supply voltage transitioning from a first low voltage level at the start of the emission period, PE to a first overvoltage level (peak) and after a period of time has elapsed from the start of the emission period, the voltage transitions to a first high voltage, wherein the first high voltage is higher than the low voltage and lower than the overvoltage level).
Regarding dependent claim 3, Ryu, as modified by Kim, discloses the display device as claimed in claim 2, wherein:
the first overvoltage level is greater than the first high voltage level by approximately 10% to 20% (Figs. 4/7 illustrate the first overvoltage level greater than the first high voltage by approximately 10 to 20%).
Regarding dependent claim 11, Ryu, as modified by Kim, discloses the display device as claimed in claim 1, wherein:
the voltage difference between the first supply voltage and the second supply voltage increases more than the average voltage difference during the emission period twice or more (Ryu illustrates in Figs. 4/7 of the difference between the supply voltages increases more than the average at least twice).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Publication 2016/0078814) in view of Kim (US Publication 2005/0200618) and in further view of Han (US Publication 2016/0203759).
Regarding dependent claim 9, Ryu, as modified by Kim, discloses the display device as claimed in claim 1, further comprising: 
a data line for transmitting the data signal; and (Ryu illustrates data lines, DLm in Fig. 1);
Although Ryu teaches of having pixels and the supporting units and signals for driving the pixels, as illustrated in Fig. 1, Ryu does not explicitly teach:
an initialization power line for transmitting an initializing voltage, wherein each of the pixels includes a light-emitting element, a first switching element having a first electrode receiving the first supply voltage, a second electrode connected to the first electrode of the light-emitting element, and a gate electrode connected to a first node, 
a second switching element including a first electrode connected to the first node, a second electrode connected to a second node, and a gate electrode receiving the scan signal, a third switching element including a first electrode connected to the second node, a second electrode connected to the first electrode of the light-emitting element, and a gate electrode for receiving a common control signal, a first capacitor connected between first node and the initialization power line, and a second capacitor connected between the data line and a third node.
However, in the field of OLED displays, Han illustrates in Fig. 2:
an initialization power line for transmitting an initializing voltage, (Vref)
 wherein each of the pixels (P1) includes a light-emitting element (OLED), 
a first switching element (M3) having a first electrode receiving the first supply voltage, (ELVDD) a second electrode connected to the first electrode of the light-emitting element, and a gate electrode connected to a first node, (First Node, N2); a second switching element (M5) including a first electrode connected to the first node (N2), a second electrode connected to a second node (Node left of M5), and a gate electrode receiving the scan signal (Sn), a third switching element (M1) including a first electrode connected to the second node, a second electrode connected to the first electrode of the light-emitting element, and a gate electrode for receiving a common control signal (GR), a first capacitor (Chold) connected between first node (N2) and the initialization power line (Vref), and a second capacitor (Cst) connected between the data line (Data) and a third node (N3).
Additionally, in [0145], Han teaches of being able to use PMOS or NMOS transistors in the pixel.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the OLED display device of Ryu; to include the pixel circuit structure of Han, to provide a display which has a more uniform brightness.
Regarding dependent claim 10, Ryu, as modified by Kim and Han, discloses the display device as claimed in claim 9, wherein:
each of the first switching element, the second switching element and the third switching element is a PMOS (p-channel metal-oxide-semiconductor) transistor (As taught by Han in claim 9).
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Publication 2016/0078814) in view of Kim (US Publication 2005/0200618) and in further view of Kim (US Publication 2014/0340379).
Regarding dependent claim 15, Ryu, as modified by Kim, discloses the display device as claimed in claim 1, further comprising: 
a timing controller to receive image data comprising a grayscale value associated with each of the pixels, (Ryu teaches of using a timing controller in Fig. 1 and determines an amount of current based on a gray level value from the image data ([0060]));
Although Ryu teaches of using a timing controller for determining gray level data for controlling the current of the first supply voltage, Ryu does not explicitly teach:
 to calculate an average gray level of the image data, and to generate a control signal based on the average gray level, wherein the power supply generates the first supply voltage and the second supply voltage based on the control signal.
However, in the field OLED displays, Kim discloses starting in the Abstract of using a timing controller which analyzes the frames of image data to determine an average luminance values (average pixel greyscale) for the frames and provides control signals  which causes a change in the output values of the power supply voltage ELVDD and ELVSS ([0039].  See also [0052-0055]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the output of ELVDD and ELVSS as taught by Ryu as determined by a timing controller; to include the feature of using the timing controller to determine an average luminance (average gray level) of a frame and adjust the output level of first and second supply voltages (ELVDD, ELVSS) based on a control signal outputted by a timing controlled which is determined by the average luminance level, as disclosed by Kim to reduce the consumption of power ([0039]).
Regarding dependent claim 16, Ryu, as modified by Kim and Kim, discloses the display device as claimed in claim 15, wherein:
the timing controller generates a first control signal when the average gray level is smaller than a first reference gray level, and the power supply generates the first supply voltage and the second supply voltage having the first voltage difference therebetween based on the first control signal (As cited in claim 15, the timing controller of Kim provides control signals to alter the supply voltages based on an average luminance (greyscale) of the frames using image data.  In Fig. 9, Kim further discloses the details of adjusting the supply voltage based on an average luminance.  Since the control signals is what controls the output level of the supply voltages, a first control signal is considered the signal which causes the output of the supply voltage, ELVDD to a lower level when the average luminance value is below AL2.  Changing the value of ELVDD would cause a change in the difference between ELVDD and ELVSS).
Regarding dependent claim 17, Ryu, as modified by Kim and Kim, discloses the display device as claimed in claim 16, wherein: 
the timing controller generates a second control signal when the average gray level is larger than the first reference gray level, (Referring back to Fig. 9, the change in ELVDD when the average luminance is above the 1st reference control signal. AL2 would be controlled by a second control signal, in the combination of Ryu, Kim1 and Kim. See also [0053] of Kim);
and the power supply generates the first supply voltage and the second supply voltage having the first voltage difference therebetween based on the second control signal (As cited in claim 16, the first control signal determines a first voltage difference between the first and second supply voltage, when the average luminance is smaller than the first reference gray (luminance) level).
Regarding dependent claim 18, Ryu, as modified by Kim and Kim, discloses the display device as claimed in claim 16, wherein: 
the timing controller generates a third control signal when the average gray level is smaller than a second reference gray level, and the power supply generates the first supply voltage and the second supply voltage having a second voltage difference therebetween based on the third control signal (In Fig. 9, Kim further discloses the details of adjusting the supply voltage based on an average luminance.  Since the control signals is what controls the output level of the supply voltages, a third control signal is considered the signal which causes the output of the supply voltage, ELVDD to a lower level when the average luminance value is below AL1.  Changing the value of ELVDD would cause a change in the difference between ELVDD and ELVSS to be at a second voltage difference).
at a first time of the emission period that is different from the start, and the second voltage difference is larger than the average voltage difference (The combination of Ryu and Kim provides changes in the difference between the first and second supply voltages at different times near the start of the emission period and is larger than the average voltage difference).

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Publication 2016/0078814) in view of Kim (US Publication 2005/0200618).
Regarding independent claim 1 in an alternate interpretation, Ryu teaches a display device, comprising: 
a display panel including pixels; (110, Fig. 1, and Abstract);
a panel driver to supply a scan signal and a data signal to the pixels; (Panel driver including a data driving unit, 150 and scan driving unit, 140 as illustrated in Fig. 1);
and a power supply to generate and supply a first supply voltage and a second supply voltage to the pixels, (Power Supply Unit, 130 which provides ELVDD and ELVSS voltages.  Fig. 1);
wherein the pixels emit light in response to the scan signal based on the data signal during an emission period (In [0086], Ryu teaches of having an emission period, PE (Fig. 7) where pixels emit light based on data received by the pixels as determined by data and scan signals ([0049]));
wherein a first voltage difference between the first supply voltage and the second supply voltage at a start of the emission period is larger than an average voltage difference between the first supply voltage and the second supply voltage throughout the emission period (Fig. 7 illustrates an example where a difference between the first (ELVSS) and second (ELVDD_R) supply voltages at the start of the emission period, PE is larger than the an average voltage difference between the supply voltages throughout the emission period);
Although Ryu illustrates a voltage difference between the first and second supply voltages, Ryu does not explicitly teach: 
…where a voltage difference between the first supply voltage and the second supply voltage is larger than a first reference voltage, the first reference voltage being different from a transistor threshold voltage
However, in the same field of endeavor, Kim discloses in [0012], of having a reference voltage as s ground voltage, which is well-known to be zero volts.  Therefore, any difference between the first supply voltage, Vdd and the second voltage, Vss is larger than a first reference voltage.  In [0055], Kim indicates the threshold voltage of a transistor corresponds to Vth and is equal to VCvth which is the voltage charged in the capacitor Cvth and is therefore not equal to zero volts.
Ryu teaches a base process/product of a display device having a first and second supply voltages which the claimed invention can be seen as an improvement in that the display device improves image defects.  Kim teaches a known technique of a display device having a first and second supply voltage in which the difference between the two voltages is greater than a reference voltage and not a transistor threshold voltage that is comparable to the base process/product.
Kim’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Ryu and the results would have been predictable and resulted in a voltage difference between the first supply voltage and the second supply voltage is larger than a first reference voltage, the first reference voltage being different from a transistor threshold voltage which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 8, Ryu, as modified by Kim, discloses the display device as claimed in claim 1, wherein: 
the second supply voltage transitions from a second low voltage level to a second overvoltage level at the start of the emission period, and transitions to a second high voltage level after a second holding time has elapsed from the start of the emission period, and the second high voltage level is higher than the second low voltage level and lower than the second overvoltage level.  (Figs. 4/7 illustrates the second supply voltage transitioning from a second low voltage level at the start of the emission period, PE to a second overvoltage level (peak) and after a period of time has elapsed from the start of the emission period, the voltage transitions to a second high voltage, wherein the second high voltage is higher than the low voltage and lower than the overvoltage level).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Publication 2016/0078814) in view of Kim1 (US Publication 2005/0200618) and in further view of Kim (US Publication 2014/0340379).
Regarding independent claim 19, Ryu teaches a display device, comprising: 
a display panel including pixels; (110, Fig. 1, and Abstract);
a panel driver to supply a scan signal and a data signal to the pixels (Panel driver including a data driving unit, 150 and scan driving unit, 140 as illustrated in Fig. 1);
a timing controller to receive image data including a gray value associated with each of the pixels and to generate a control signal based on the image data; and (Timing Control Unit, 160 which contains a driving current calculator which determines amount of driving current for each pixel color based on the a gray level value from the image data ([0060]));
a power supply to generate a first supply voltage and a second supply voltage to provide them to the pixels and to change the first supply voltage and/or the second supply voltage based on the control signal, (Power Supply Unit, 130 which provides ELVDD and ELVSS voltages.  Fig. 1 and changes the first supply voltage and second supply voltage based on a control signal 
wherein the pixels emit light in response to the scan signal based on the data signal during an emission period  (In [0086], Ryu teaches of having an emission period, PE (Fig. 7) where pixels emit light based on data received by the pixels as determined by data and scan signals ([0049]));
Although Ryu illustrates a voltage difference between the first and second supply voltages, Ryu does not explicitly teach: 
…where a voltage difference between the first supply voltage and the second supply voltage is larger than a first reference voltage, the first reference voltage being different from a transistor threshold voltage
However, in the same field of endeavor, Kim1 discloses in [0012], of having a reference voltage as s ground voltage, which is well-known to be zero volts.  Therefore, any difference between the first supply voltage, Vdd and the second voltage, Vss is larger than a first reference voltage.  In [0055], Kim1 indicates the threshold voltage of a transistor corresponds to Vth and is equal to VCvth which is the voltage charged in the capacitor Cvth and is therefore not equal to zero volts.
Ryu teaches a base process/product of a display device having a first and second supply voltages which the claimed invention can be seen as an improvement in that the display device improves image defects.  Kim1 teaches a known technique of a display device having a first and second supply voltage in which the difference between the two voltages is greater than a reference voltage and not a transistor threshold voltage that is comparable to the base process/product.
Kim1’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product of Ryu and the results would have been predictable and resulted in a voltage difference between the first supply voltage and the second supply voltage is larger than a first reference voltage, the first reference voltage being different from a transistor threshold voltage which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although Ryu teaches of using a timing controller for determining gray level data for controlling the current of the first supply voltage, Ryu does not explicitly teach:
wherein, during the emission period, the voltage difference between the first supply voltage and the second supply voltage varies according to an average gray level of the image data.
However, in the field OLED displays, Kim discloses starting in the Abstract of using a timing controller which analyzes the frames of image data to determine an average luminance values (average pixel greyscale) for the frames and provides control signals  which causes a change in the output values of the power supply voltage ELVDD and ELVSS ([0039]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the output of ELVDD and ELVSS as taught by Ryu as determined by a timing controller; to include the feature of using the timing controller to determine an average luminance (average gray level) of a frame and adjust the output level of first and second supply voltages (ELVDD, ELVSS) based on a control signal outputted by a timing controlled which is determined by the average luminance level, as disclosed by Kim to reduce the consumption of power ([0039]).
and a first voltage difference between the first supply voltage and the second supply voltage at a start of the emission period is larger than an average voltage difference between the first supply voltage and the second supply voltage during the entire emission period (Ryu, Figs. 4/7 illustrates an example where a difference between the first (ELVDD_R) and second (ELVSS) supply voltages at the start of the emission period, PE is larger than the an average voltage difference between the supply voltages throughout the emission period);

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693